DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 6/16/2021 has been fully considered and is attached hereto.

Claim Objections
Claims 17-18 are objected to because of the following informalities:  
Claim 17 recites, “wall groups defines flow path” which is incorrect.  It appears it should be changed to read, “wall groups defines a flow path”.
Claim 18 is objected to since it depends from claim 17 and thus inherits the deficiencies therein.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joko et al. (US 2015/0055296 – hereinafter, “Joko”).
With respect to claim 1, Joko teaches (In Fig 6) a heat dissipation device for a terminal, the heat dissipation device comprising: a variable ventilation wall assembly (Substrate body 16 + Air guiding structures 12) configured to form a plurality of ventilation wall groups (See Fig A below) based on at least one heat source (38) position of the terminal, wherein each ventilation wall group of the plurality of ventilation wall groups defines a flow path (WF), along which a heat dissipation airflow flows (See Fig 6); and wherein each of the at least one heat source position is located in one of the flow paths of the plurality of ventilation wall groups (See Fig 1 and Fig A below, WF flows over 38 after first flowing through the groups).


    PNG
    media_image1.png
    512
    587
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 15-16, the allowability resides in the overall structure of the device as recited in independent claim 15 and at least in part because claim 15 recites, “wherein the heat dissipation method comprises: sensing temperatures at different positions of the terminal to determine the at least one heat source position; and forming at least one ventilation wall group of the plurality of ventilation wall groups based on the sensed temperature at the at least one heat source position”.
The aforementioned limitations in combination with all remaining limitations of claim 15 are believed to render said claim 15 and all claims dependent therefrom patentable over the art of record.

While Joko teaches many of the limitations of claim 15 as per the above rejection to claim 1, neither Joko nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 15.

With respect to claims 17-18, the allowability resides in the overall structure of the device as recited in independent claim 17 and at least in part because claim 17 recites, “A terminal, comprising: a casing; a display panel… wherein the heat dissipation device is installed in the casing, and the display panel is installed on the heat dissipation device”.
The aforementioned limitations in combination with all remaining limitations of claim 17 are believed to render said claim 17 and all claims dependent therefrom patentable over the art of record.

While Joko teaches some of the limitations of claim 17 as per the above rejection to claim 1, neither Joko nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 17.  Indeed, Figs 2-3 show that the variable ventilation wall assembly is used in a card (14)/chassis (18) arrangement and not in a display/casing arrangement as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,961,796 to Peng et al. which teaches an air baffle arrangement in a server;
US 9,098,256 to Yen et al. which teaches an arrangement with raised posts and plates which are attachable to the raised posts (See Figs 4-7) and which allow for various airflow paths along a motherboard;
US 6,407,917 to Craft, Jr. et al. which teaches a fluid flow management system; 	
US 9,338,923 to Lee et al. which teaches an image display device with airflow distribution devices (281-283) to control airflow in the casing of a display;
US 10,888,028 to Yang which teaches chassis intelligent airflow control and cooling regulation; and
US 6,504,718 to Wu which, while seeming to disclose a totally different invention, does teach having two devices (17) each with their own airflow created by a plurality of walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835